DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 17-18 is/are objected to because of the following informalities:  
With respect to claim 17, “repeating the deposition and the performing” should read “repeating the steps of depositing a layer of a mandrel material and performing a trim process.”
With respect to claim 18, “repeating the depositing of the layer and the performing of the trim” should read “repeating the steps of depositing a layer of a mandrel material and performing a trim process.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, the phrase “fusion type process” recited in lines 1-2 of is unclear.  Specifically, it is not clear what process is considered “fusion type”, the specification does not provide any discussion of such process, and one of ordinary skill in the art would not be reasonably apprise the scope of the invention. For the purpose of the examination it will be assumed that the process used to form the spacers allows the spacer material to be formed along the mandrel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raley et al. (US 2018/0239244, hereinafter “Raley”).
Regarding claim 1, Raley teaches in Figs. 5-6 (shown below) and related text a method of forming a semiconductor device, the method comprising: 
forming a patterned resist layer (130, Fig. 5 and ¶[0013]) over a substrate (105, Fig. 1 and ¶[0014]) using an extreme ultraviolet (EUV) lithography process (¶[0013]); and 
forming a mandrel in a plasma processing chamber (130, 140, Fig. 5 and ¶¶[0016] and [0024]) by selectively depositing a mandrel material (140, Fig. 3 and ¶¶[0016]-[0017]) over the patterned resist layer (Fig. 6), the mandrel comprising the patterned resist layer and the mandrel material (Fig. 6).  



    PNG
    media_image1.png
    298
    322
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    370
    media_image2.png
    Greyscale



Regarding claim 5 (1), Raley teaches wherein selectively depositing the mandrel material comprises: 
depositing a layer of the mandrel material over the substrate (130, Fig. 6 and ¶[0019]); and 
performing a trim process to selectively remove portions of the layer of the mandrel material contacting the substrate (Fig. 6 and ¶[0019]).  
Regarding claim 6 (5), Raley further teaches repeating the depositing of the layer and the performing of the trim process (¶[0019]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. (US 2011/0163420, hereinafter “Valdivia”) in view of O’Meara et al. (US 2019/0393035, hereinafter “O’Meara `035”, cited on IDS).
Regarding claim 1, Valdivia teaches in Figs. 2, 3A-3E, 4-5, 7 and 8A-8H (Figs. 2, 4-5 7 and 8A-8G shown below) and related text a method of forming a semiconductor device, the method comprising: 
forming a patterned resist layer (803, Fig. 8A and ¶[0055]) over a substrate (801, Fig. 8A and ¶¶[0027] and [0053]); and 
forming a mandrel (Figs. 2, 4, 7, Fig. 8C and ¶[0055]) in a plasma processing chamber (Fig. 5, ¶¶[0028], [0037], [0046] and [0055]) by selectively depositing a mandrel material (804, Fig. 8B and ¶¶[0028] and [0055]) over the patterned resist layer (Fig. 8B), the mandrel comprising the patterned resist layer and the mandrel material (823, Fig. 8C and ¶[0056]).  
Valdivia, however, does not explicitly teach that the patterned resist layer is formed over the substrate using an extreme ultraviolet (EUV) lithography process.  Nonetheless, using EUV lithography process to form a patterned resist layer over a substrate, such as that disclosed by Valdivia, is well-known in the art as disclosed by O’Meara `035.  Specifically, O’Meara `035 in a similar field of endeavor teaches that the patterned photoresist layer (202, Fig. 2A) such as that disclosed by Valdivia maybe formed by depositing an EUV material, exposing a first portion of the EUV material to EUV radiation, and removing a second portion of the EUV material not exposed to the EUV radiation to form the patterned photoresist layer (¶[0032]) in order to achieve reduced feature size during manufacturing of a semiconductor device (¶0004]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the patterned resist disclosed by Valdivia using EUV lithography process disclosed by O’Meara `035 as doing so would allow to achieve reduced feature size during manufacturing of a semiconductor device.


    PNG
    media_image3.png
    782
    705
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    571
    625
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    946
    550
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    685
    460
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    753
    550
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    756
    453
    media_image8.png
    Greyscale




Regarding claim 4 (1), the combined teaching of Valdivia and O’Meara `035 discloses wherein a ratio of a height of the mandrel to a width of the mandrel is between 2:1 to 20:1 (Valdivia, ¶[0056]).  
Regarding claim 5 (1), the combined teaching of Valdivia and O’Meara `035 discloses wherein selectively depositing the mandrel material comprises: 
depositing a layer of the mandrel material over the substrate (Valdivia, Fig. 8B); and 
performing a trim process to selectively remove portions of the layer of the mandrel material contacting the substrate (Valdivia, Figs. 2, 4 and 8C and ¶¶[0055]-[0056]).  
Regarding claim 6 (5), the combined teaching of Valdivia and O’Meara `035 discloses further discloses repeating the depositing of the layer and the performing of the trim process (Valdivia, Figs. 2, 4 and 8C and ¶¶[0055]-[0056]).  
Regarding claim 7 (1), the combined teaching of Valdivia and O’Meara `035 discloses wherein the mandrel material comprises a resist material, silicon, organic material (Valdivia, e.g. polymer material, ¶[0029]), or dielectric material.  
Regarding claim 8 (1), the combined teaching of Valdivia and O’Meara `035discloses wherein selectively depositing the mandrel material comprises: 
in a single process step depositing the mandrel material over the patterned resist layer (Valdivia, ¶[0055]).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia and O’Meara `035 as applied to claim 1 above, and further in view of O’Meara et al. (US 2016/0247680, hereinafter “O’Meara `680”, cited on IDS).
Regarding claim 2 (1), the combined teaching of Valdivia and O’Meara `035 further discloses:
forming a plurality of spacers (Valdivia, 825, Fig. 3A and ¶[0057]) on sidewalls of the mandrel (Valdivia, Fig. 8D); 
removing the mandrel (Valdivia, Fig. 8F and ¶[0059]) leaving behind the plurality of spacers (Valdivia, Fig. 8F and ¶[0059]); and 
using the plurality of spacers as an etch mask, patterning a layer of the substrate to form a feature (831, Fig. 8G and ¶[0060]) of the device.  
Valdivia and O’Meara `035, however, do not explicitly teach that the steps of forming a plurality of spacers on sidewalls of the mandrel and removing the mandrel are performed in the plasma processing chamber.
O’Meara `680, in a similar field of endeavor teaches that the steps of forming spacers (68, Fig. 2B and ¶[0046]) and removing mandrel (96, Fig. 2C-2D and ¶¶[0047-[0048]) in situ in a same plasma process chamber (¶¶[0053]-[0054]) in order to shorten the overall processing time, enable higher throughput and lower cost (¶[0053]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the steps of forming the spacers and removing the mandrel disclosed by the combined teaching by Valdivia and O’Meara `035 in the plasma processing chamber used for forming the mandrel since such steps are known to be performed in a plasma chamber in order to shorten the overall processing time, enable higher throughput and lower cost. 
Regarding claim 3 (2), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses wherein selectively depositing the mandrel material, forming the plurality of spacers, removing the mandrel are performed in a single process step (i.e. all of the steps disclosed by the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 would be performed in the same plasma processing chamber).  

Claim(s) 9-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. (US 2011/0163420, hereinafter “Valdivia”) in view of O’Meara et al. (US 2019/0393035, hereinafter “O’Meara `035”, cited on IDS) and O’Meara et al. (US 2016/0247680, hereinafter “O’Meara `680”, cited on IDS).
Regarding claim 9, Valdivia teaches in Figs. 2, 3A-3E, 4, 7 and 8A-8H (Figs. 7 and 8A-8H shown above) and related text a self-aligned multiple patterning process comprising: 
having a to-be-patterned layer (e.g. a top  layer of the multilayer structure 801 from which a feature 831 is formed, Fig. 8A and ¶[0027]) over a substrate (e.g. bottom layer(s) of substrate 801, Fig. 8A and ¶[0027]); 
forming a patterned resist layer (803, Fig. 8A and ¶[0055]) over the to-be-patterned layer (Fig. 8A); 
in a plasma process chamber (Fig. 5, ¶¶[0028], [0037], [0046] and [0055]), selectively depositing a mandrel material (804, Fig. 8B and ¶¶[0028] and [0055]) over the patterned resist layer to form a mandrel (Fig. 8C and ¶[0055]); 
forming spacers (825, Fig. 8D and ¶[0057]) along the mandrel (Fig. 8D); 
removing the mandrel (Fig. 8F and ¶[0059]) after forming the spacers; and 
using the spacers as a hard mask, patterning the to-be-patterned layer to form a feature (831, Fig. 8G and ¶[0060]).  
Valdivia, however, does not explicitly teach that the patterned resist layer is formed using an extreme ultraviolet (EUV) lithography process.  Valdivia also does not explicitly teach that the steps of forming a plurality of spacers on sidewalls of the mandrel and removing the mandrel are performed in the plasma processing chamber as in which the mandrel material was deposited and as a result that the steps of depositing the mandrel material, forming the spacers and removing the mandrel are performed in a single process step.
First, using EUV lithography process to form a patterned resist layer over a substrate, such as that disclosed by Valdivia, is well-known in the art as disclosed by O’Meara `035.  Specifically, O’Meara `035 in a similar field of endeavor teaches that the patterned photoresist layer (202, Fig. 2A) such as that disclosed by Valdivia maybe formed by depositing an EUV material, exposing a first portion of the EUV material to EUV radiation, and removing a second portion of the EUV material not exposed to the EUV radiation to form the patterned photoresist layer (¶[0032]) in order to achieve reduced feature size during manufacturing of a semiconductor device (¶0004]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the patterned resist disclosed by Valdivia using EUV lithography process disclosed by O’Meara `035 as doing so would allow to achieve reduced feature size during manufacturing of a semiconductor device.
Second, O’Meara `680, in a similar field of endeavor teaches that the steps of forming spacers (68, Fig. 2B and ¶[0046]) and removing mandrel (96, Fig. 2C-2D and ¶¶[0047-[0048]) in situ in a plasma process chamber (¶¶[0053]-[0054]) in order to shorten the overall processing time, enable higher throughput and lower cost (¶[0053]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the steps of forming the spacers and removing the mandrel disclosed by the combined teaching by Valdivia and O’Meara `035 in the plasma processing chamber used for forming the mandrel since such steps are known to be performed in a plasma chamber, in order to shorten the overall processing time, enable higher throughput and lower cost. 
Regarding claim 10 (9), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses wherein selectively depositing the mandrel material comprises: 
depositing a layer of the mandrel material (Valdivia, 804, Fig. 8B and ¶¶[0028] and [0055]) over the patterned resist layer and the to-be-patterned layer (Fig. 8B); and 
performing a trim process to selectively remove portions of the layer of the mandrel material contacting the to-be-patterned layer (Valdivia, Figs. 2, 4 and 8C and ¶¶[0055]-[0056]).  
Regarding claim 11 (10), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 further discloses repeating the depositing of the layer and the performing of the trim process (Valdivia, Figs. 2, 4 and 8C and ¶¶[0055]-[0056]).  
Regarding claim 13 (9), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses wherein the mandrel material comprises silicon, organic material, or dielectric material (Valdivia, ¶[0029]).  
Regarding claim 14 (9), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses, wherein forming the spacers comprises: 
depositing a layer of spacer material (Valdivia, Fig. 8D and ¶[0057]) and anisotropically etching the layer of spacer material (Valdivia, i.e. etching top of the spacer material, Fig. 8E and ¶[0058]).  
Regarding claim 15 (9), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses wherein forming the spacers comprises using a fusion type process (i.e. process that allows to form spacers along the mandrel).
Regarding claim 16,  Valdivia teaches in Figs. 2, 3A-3E, 4, 7 and 8A-8H (Figs. 7 and 8A-8H shown above) and related text a self-aligned multiple patterning process comprising: 
having a to-be-patterned layer (e.g. a top  layer of the multilayer structure 801 from which a feature 831 is formed, Fig. 8A and ¶[0027]) over a substrate (e.g. bottom layer(s) of substrate 801, Fig. 8A and ¶[0027]); 
forming a patterned resist layer (803, Fig. 8A and ¶[0055]) over the to-be-patterned layer (Fig. 8A);
 in a plasma process chamber (Fig. 5, ¶¶[0028], [0037], [0046] and [0055]), performing a cyclic process (Valdivia, Figs. 2, 4 and 8C and ¶¶[0055]-[0056]) to form a mandrel (823, Fig. 8C) comprising the patterned resist layer (Fig. 8C), the cyclic process comprising depositing a layer of a mandrel material over the patterned resist layer and the to-be-patterned layer, and performing a trim process to selectively remove portions of the layer of the mandrel material contacting the to-be-patterned layer (Valdivia, Figs. 2, 4 and 8C and ¶¶[0055]-[0056]); 
forming spacers along the mandrel (i.e. material formed over the feature 23, Fig. 8D and ¶[0057]); 
removing the mandrel after forming the spacers (Fig. 8F and ¶[0059]); and 
using the spacers as an etch mask, patterning the to-be-patterned layer to form a feature (831, Fig. 8G and ¶[0060]).  
Valdivia, however, does not explicitly teach that the patterned resist layer is formed using a lithography process.  Valdivia also does not explicitly teach that the steps of forming a plurality of spacers on sidewalls of the mandrel and removing the mandrel are performed in the plasma processing chamber as in which the mandrel material was deposited.
First, using lithography process to form a patterned resist layer over a substrate, such as that disclosed by Valdivia, is well-known in the art as disclosed by O’Meara `035.  Specifically, O’Meara `035 in a similar field of endeavor teaches that the patterned photoresist layer (202, Fig. 2A) such as that disclosed by Valdivia maybe formed by depositing photolithographic material, exposing a first portion of the photolithographic material to radiation, and removing a second portion of the photolithographic material not exposed to the radiation to form the patterned photoresist layer (¶[0032]) in order to achieve reduced feature size during manufacturing of a semiconductor device (¶0004]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the patterned resist disclosed by Valdivia using lithography process disclosed by O’Meara `035 as doing so would allow to achieve desired feature size during manufacturing of a semiconductor device.
Second, O’Meara `680, in a similar field of endeavor teaches that the steps of forming spacers (68, Fig. 2B and ¶[0046]) and removing mandrel (96, Fig. 2C-2D and ¶¶[0047-[0048]) in situ in a plasma process chamber (¶¶[0053]-[0054]) in order to shorten the overall processing time, enable higher throughput and lower cost (¶[0053]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the steps of forming the spacers and removing the mandrel disclosed by the combined teaching by Valdivia and O’Meara `035 in the plasma processing chamber used for forming the mandrel since such steps are known to be performed in a plasma chamber, in order to shorten the overall processing time, enable higher throughput and lower cost. 
Regarding claim 17 (16), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses wherein the cyclic process comprises repeating the steps of depositing a layer of a mandrel material and performing a trim process, wherein the repeating is stopped when a ratio of a height of the mandrel to a width of the mandrel is between 2:1 to 20:1 (Valdivia, Figs. 2, 4 and 8C and ¶¶[0055]-[0056]).
  Regarding claim 18 (16), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses wherein the cyclic process comprises repeating the depositing of the layer and the performing of the trim process (Valdivia, Figs. 2, 4 and 8C and ¶¶[0055]-[0056]).  
Regarding claim 19 (16), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses wherein the mandrel material comprises silicon, resist material, organic material, or dielectric material (Valdivia, ¶[0029]).  
Regarding claim 20 (16), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 discloses wherein forming the spacers comprises: 
depositing a layer of spacer material and anisotropically etching the layer of spacer material (Valdivia, i.e. etching top of the spacer material, Fig. 8D-8E and ¶¶[0057]-[0058]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia, O’Meara `035 and O’Meara `680 as applied to claim 9 above, and further in view of Tsai et al. (US 2019/0103272, hereinafter “Tsai”).
Regarding claim 12 (9), the combined teaching of Valdivia, O’Meara `035 and O’Meara `680 was discussed above in the rejection of claim 9 and includes wherein the mandrel material comprises a polymer material (Valdivia, ¶[0029]).  While Valdivia, O’Meara `035 and O’Meara `680 do not explicitly teach that the mandrel material comprises a resist material, substituting resist material for the polymer material disclosed by Valdivia, O’Meara `035 and O’Meara `680 would have been obvious to one of ordinary skill in the art as the two materials were art recognized equivalents as evidenced by Tsai (¶[0086]). Therefore, because resin and polymer were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute resin material for polymer material.

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2016/0329207, hereinafter “Mohanty”) in view O’Meara et al. (US 2016/0247680, hereinafter “O’Meara `680”, cited on IDS).
Regarding claim 16,  Mohanty teaches in Figs. 7-12 (shown below) and related text a self-aligned multiple patterning process comprising: 
having a to-be-patterned layer (110, Fig. 7 and ¶[0015]) over a substrate (105, 107, Fig. 7 and ¶[0015]); 
forming a patterned resist layer (130, Fig. 7 and ¶[0015]) over the to-be-patterned layer (Fig. 7) using a lithography process (¶[0015]);
in a plasma process chamber, performing a cyclic process (¶¶[0019] and [0024]-[0026]) to form a mandrel comprising the patterned resist layer, the cyclic process comprising 
depositing a layer of a mandrel material over the patterned resist layer) and the to-be-patterned layer (135, Fig. 8 and ¶[0024], and 
performing a trim process to selectively remove portions of the layer of the mandrel material contacting the to-be-patterned layer (Fig. 9 and ¶[0025]); 
in the plasma process chamber forming spacers along the mandrel (141, Fig. 10 and ¶[0025]); 
removing the mandrel after forming the spacers (Fig. 12 and ¶[0021]); and 
using the spacers as an etch mask, patterning the to-be-patterned layer to form a feature (Fig. 12 and ¶¶[0021] and [0025]).  
Regarding claim 18 (16), the combined teaching of Mohanty and O’Meara `680 discloses wherein the cyclic process comprises repeating the depositing of the layer and the performing of the trim process (Mohanty, ¶¶[0019] and [0025]-[0026]).  
Regarding claim 19 (16), the combined teaching of Mohanty and O’Meara `680 discloses wherein the mandrel material comprises silicon, resist material, organic material, or dielectric material (Mohanty, ¶[0017]).  
Regarding claim 20 (16), Mohanty and O’Meara `680 discloses wherein forming the spacers comprises: 
depositing a layer of spacer material and anisotropically etching the layer of spacer material (Figs. 10-11 and ¶[0021]).



    PNG
    media_image9.png
    708
    391
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    717
    378
    media_image10.png
    Greyscale




Mohanty, however, does not explicitly teach that the mandrel is removed in the plasma processing chamber after the spacers are formed.
O’Meara `680, in a similar field of endeavor teaches that the steps of forming spacers (68, Fig. 2B and ¶[0046]) and removing mandrel (96, Fig. 2C-2D and ¶¶[0047-[0048]) in situ in a plasma process chamber (¶¶[0053]-[0054]) in order to shorten the overall processing time, enable higher throughput and lower cost (¶[0053]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the steps of forming the spacers and removing the mandrel disclosed by Mohanty in the plasma processing chamber used for forming the mandrel since such steps are known to be performed in a plasma chamber, in order to shorten the overall processing time, enable higher throughput and lower cost. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/16/2022